 Case 1:20-cv-01535-RGA Document 94 Filed 08/26/21 Page 1 of 6 PageID #: 1599




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 PELOTON INTERACTIVE, INC.,



                 Plaintiff,                               Civil Action No. 20-cv-01535-RGA

         V.

 ICON HEALTH & FITNESS, INC.,

                 Defendants.


                                    MEMORANDUM ORDER

        Before the Court is Peloton's Motion to Dismiss ICON's Counterclaim for failure to state

a claim under Federal Rule of Civil Procedure 12(b)(6). (D.I. 51). The motion has been fully

briefed. (D.I. 52, 55, 59). For the reasons set forth below, Peloton's motion is GRANTED.

   I.         BACKGROUND

        In November 2020, Peloton filed a Complaint against ICON alleging violations of the

Defend Trade Secrets Act (DTSA), 18 U.S.C. 1836. (D.I. 2). In particular, the Complaint alleges

that ICON obtained a copy of Peloton's advertising plans, which constitute "proprietary and

trade secret documents," via a third-party contractor. (Id.   ,r,r 23-32).   Peloton initially moved for

a temporary restraining order and a preliminary injunction (D.I. 7) but withdrew its motion after

receiving ICON's responsive briefing. (D.I. 32 at 1-2).

        ICON's Answer to Peloton's Complaint includes a counterclaim for declaratory

judgment, requesting that this Court declare that (1) ICON did not engage in trade secret

misappropriation; (2) the Peloton advertising plans do not constitute trade secrets under the

DTSA; (3) Peloton failed to take reasonable measures to keep the materials secret; (4) ICON did


                                                  I
    Case 1:20-cv-01535-RGA Document 94 Filed 08/26/21 Page 2 of 6 PageID #: 1600




not obtain the materials via improper means; and (5) Peloton brought this litigation in bad faith.

(D.I. 371133-46). 1

     Il.        LEGAL STANDARD

             The Declaratory Judgment Act provides, "In a case of actual controversy within its

jurisdiction ... any court of the United States ... may declare the rights and other legal relations

of any interested party seeking such declaration, whether or not further relief is or could be

sought." 28 U.S.C. § 2201(a). For a declaratory judgment action to be a live case or

controversy, the dispute must be "definite and concrete, touching the legal relations of parties

having adverse legal interests; and that it be real and substantial and admit of specific relief

through a decree of a conclusive character, as distinguished from an opinion advising what the

law would be upon a hypothetical state of facts." Medimmune, Inc. v. Genentech, Inc., 549 U.S.

118, 127 (2007) (internal quotation marks and alterations omitted). The Supreme Court

summarized: "Basically, the question in each case is whether the facts alleged, under all the

circumstances, show that there is a substantial controversy, between parties having adverse legal

interests, of sufficient immediacy and reality to warrant the issuance of a declaratory judgment."

(Id.).

      Ill.      DISCUSSION

             Peloton argues that ICON' s counterclaim warrants dismissal because there is a

"'complete identity of factual and legal issues' between ICON's Counterclaim and Peloton's

Complaint." (D.I. 52 at 6). In addition, Peloton notes that ICON's affirmative defenses also raise

the same issues. (Id. at 8).




1
    Paragraph numbering of the counterclaim begins on page 18. (D.I. 37).
                                                     2
 Case 1:20-cv-01535-RGA Document 94 Filed 08/26/21 Page 3 of 6 PageID #: 1601




       A declaratory judgment counterclaim may be dismissed if it is "redundant and [will

become] moot upon the disposition of the complaint." A/dens, Inc. v. Packet, 524 F.2d 38, 51 (3d

Cir. 1975). Typically, a court may justify dismissal when "there is a complete identity of factual

and legal issues between the complaint and the counterclaim." Id. at 51-52. If there is any doubt

that a counterclaim will not be mooted via adjudication of the main action, dismissal is

disfavored. See Penn Mut. Life Ins. Co. v. Norma Espinosa 2007-1 Ins. Trust, 2010 WL

3023402, at *6 (D. Del. July 30, 2010) (citing Principal Life Ins. Co. v. Lawrence Rucker 2007

Ins. Trust, 674 F. Supp. 2d 562, 566 (D. Del. 2009)).

       Here, the parties dispute the overlap of claims concerning trade secret misappropriation

under the DTSA. In order to state a claim for trade secret misappropriation under the DTSA, one

must demonstrate: "(1) the existence of a trade secret, defined generally as information with

independent economic value that the owner has taken reasonable measures to keep secret; (2)

that is related to a product or service used in, or intended for use in, interstate or foreign

commerce, and (3) the misappropriation of that trade secret, defined broadly as the knowing

improper acquisition, or use or disclosure of the secret." Oakwood Labs. LLC v. Thanoo, 999

F.3d 892, 905 (3d Cir. 2021) (cleaned up).

        On its face, it appears that ICON's counterclaim is the mirror image of Peloton's DTSA

claim. Peloton' s complaint alleges (1) that the Peloton Advertising Plans are trade secrets under

the DTSA; (2) that Peloton took reasonable efforts to secure the Plans; (3) ICON acquired the

Plans via "improper means;" and (4) ICON had reason to know it was improperly in possession

of proprietary information. (D.I. 2 ,r,r 58-61). ICON's counterclaim states that (1) ICON did not

engage in misappropriation of Peloton's trade secrets; (2) the Plans are not trade secrets; (3)




                                                   3
 Case 1:20-cv-01535-RGA Document 94 Filed 08/26/21 Page 4 of 6 PageID #: 1602




Peloton did not use "reasonable measures" to keep the Plans secret; and (4) ICON did not

acquire the Plans via improper means. (D.I. 37 ,r,r 35-39).

       ICON contends that it should be able to obtain a declaratory judgment that decides every

element of the DTSA claim, and thus its counterclaim should stand. (D.I. 55 at 11). The briefing

explains, as an example, that while the complaint could be resolved on a finding that ICON did

not acquire the Plans via improper means, this would not necessarily include a finding on the

status of the Plans as protectable trade secrets. (Id.). ICON cites no support, however, for its

theory that a declaratory judgment counterclaim must survive to ensure that the court delivers a

judgment on all elements of the underlying claim. More importantly, ICON does not explain

how its requests for specific declarations are not rendered moot by an adjudication of the DTSA

dispute, which is the only "case or controversy" underlying this action. As Peloton's briefing

notes, this theory would permit all mirror-image declaratory judgment counterclaims to proceed

where the claims alleged contain multiple elements (as is almost always the case). (D.1. 59 at 1).

       ICON also argues it should be able to maintain its claim because it would be beneficial to

its investors and to the public. (D.1. 55 at 9). In support, ICON's briefing focuses on the fact that

Peloton accused it of engaging in a "fraudulent campaign" to steal trade secrets in a previous

filing. (Id.; see D.I. 1 at 1). In light of Peloton's public allegations, ICON contends that

addressing every element of the DTSA claim "will serve a useful purpose for the parties and for

the investing public." (D.I. 55 at 10). ICON analogizes to the patent context where courts may

adjudicate declaratory judgment counterclaims for invalidity in the interest of "informing the

public." (Id. at 11 (quotingAvocent Huntsville, LLC v. ZPE Sys., Inc., 2018 WL 4859527, at *8

(N.D. Cal. July 23, 2018)). I am not persuaded that the status of a document as a trade secret has

the same relevance to the public as the validity of a patent. Further, adjudication of the merits of



                                                  4
    Case 1:20-cv-01535-RGA Document 94 Filed 08/26/21 Page 5 of 6 PageID #: 1603




the Complaint and ICON' s affirmative defenses will provide ICON the opportunity to counter

Peloton's narrative of events.

        In one aspect, ICON's counterclaim differs from Peloton's Complaint. ICON requests a

declaration that Peloton asserted its claim in bad faith. (D.I. 37 if 45). The DTSA provides that

"if a claim of the misappropriation is made in bad faith, which may be established by

circumstantial evidence ... [a court may] award reasonable attorney's fees to the prevailing

party." 18 U.S.C. § 1836(b)(3)(D).

        Several courts have permitted counterclaims concerning bad faith and attorneys fees

under the DTSA or statutes with similar provisions to proceed. See Ruby Slipper Cafe, LLC v.

Belau, 2019 WL 1254897, at *13-14 (E.D. La. March 19, 2019) (declining to dismiss a

counterclaim for attorneys' fees under the DTSA); Erickson v. Brock & Scott, P LLC, 2009 WL

4884424, at *5 (W.D. Tenn. 2009) (upholding a request for declaratory judgment that "that

[Plaintiff] brought the action in bad faith" under the Fair Debt Collection Practices Act). Other

courts have declined to hear such counterclaims. See Pinebrook Holdings, LLC v. Narup, 2020

WL 871578, at *9 (E.D. Mo. Feb. 21, 2020) (dismissing counterclaim for attorneys' fees under

the DTSA because its request is not appropriate until after a determination on the merits);

Concordia Pharm. Inc. SARL v. Lazarus Pharm. Inc., 20i9 WL 2502212, at *7 (D.S.C. May 17,

2019) (denying leave to add a counterclaim for bad faith claim of trade secret misappropriation

because "the attorneys' fees dispute is not ripe at this point").

        Absent any precedent to the contrary,2 I am not convinced that declaratory relief is an

appropriate exercise of the Court's discretion in this instance, as the dispute over attorneys' fees



2
 ICON's briefing does not provide any relevant precedent and the Court has not located
anything beyond that which has already been discussed.


                                                   5
 Case 1:20-cv-01535-RGA Document 94 Filed 08/26/21 Page 6 of 6 PageID #: 1604




in this action is not yet ripe. See Step-Saver Data Sys., Inc v. Wyse Tech., 912 F.3d 643, 646-48

(3d Cir. 1990) (considering the ripeness of a declaratory judgment action). ICON' s briefmg does

not address this issue beyond stating that, "With regard to ICON's counterclaim for attorney fees

for Peloton's bad faith in filing and continuing to litigate this case, ICON does not need this

claim to keep its counterclaim 'on life support' as Peloton contends." (D.I. 55 at 11).

   Following the adjudication on the merits, ICON is free to move for attorneys' fees.       (See

D.I. 52 at 10-11 (arguing that ICON can pursue attorneys' fees by motion)).

   IV.      CONCLUSION

         For the reasons stated above, Peloton's Motion to Dismiss ICON's Counterclaim (D.I.

51) is GRANTED. ICON's counterclaim for declaratory judgment is DISMISSED.


   IT IS SO ORDERED this 26th day of August 2021.

                                                              Isl Richard G. Andrews
                                                              United States District Judge




                                                  6
